IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-20-00119-CR

FABIEN MURRY,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                            From the 54th District Court
                             McLennan County, Texas
                             Trial Court No. 2014-61-C2


                          MEMORANDUM OPINION

       Fabian Murry, an inmate, presented a document to the Court entitled, “Out of

Time Motion For Direct Appeal,” which was filed on April 1, 2020. It is apparent from

the motion that Murry realizes a notice of appeal now would be late and thus, seeks

approval to file a late notice of appeal. We lack jurisdiction to grant an out-of-time appeal;

that authority belongs exclusively to the Court of Criminal Appeals through a writ of

habeas corpus. See Parr v. State, 206 S.W.3d 143, 144-45 (Tex. App.—Waco 2006, no pet.).

       Accordingly, Murry’s “Out of Time Motion For Direct Appeal” and this
proceeding as a whole are dismissed for want of jurisdiction.

       Notwithstanding that we are dismissing this proceeding, Murry may file a motion

for rehearing with this Court within 15 days after this opinion and judgment are rendered

if he believes this opinion and judgment are erroneously based on inaccurate information

or documents. See TEX. R. APP. P. 49.1. Moreover, if Murry wishes to have the opinion

and judgment of this Court reviewed by filing a petition for discretionary review, that

petition must be filed with the Court of Criminal Appeals within 30 days after either the

day this Court’s judgment is rendered or the day the last timely motion for rehearing is

overruled by this Court. See TEX. R. APP. P. 68.2(a).




                                             TOM GRAY
                                             Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion dismissed; proceeding dismissed
Opinion delivered and filed April 8, 2020
[OT06]




Murry v. State                                                                     Page 2